Citation Nr: 1619008	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for emphysema, to include as due to in-service exposure to trichloroethylene (TCE), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1971 to March 1974.  He died in January 2014 the appellant is his surviving spouse and has been properly substituted for the purposes of claims pending before VA at the time of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2014, the appellant submitted a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's emphysema was, at least in part, due to in-service exposure to TCE.


CONCLUSION OF LAW

The criteria for service connection for emphysema, for accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior to the Veteran's death, he claimed entitlement to service connection for emphysema as a direct result of his active service, specifically due to exposure to TCE, a cleaning solvent.  As noted above, this claim remained pending at the time of his death, and his surviving spouse has been properly substituted as the appellant with regard to this claim.

Initially, the Board observes that VA does not dispute the Veteran's in-service exposure to TCE, nor does the appellant dispute that the Veteran suffered from an alpha-1 antitrypsin deficiency (AAD), a genetic condition that may cause lung disease, or that he had an approximately 10 pack-year smoking history.  It is the appellant's contention, however, that the Veteran's in-service TCE exposure significantly contributed to the development of emphysema.

In support of the claim, the Veteran submitted three medical opinions from Dr. R.S., the Director of the AAD Program at National Jewish Health in Denver, Colorado.  In a November 2011 statement, Dr. R.S. reviewed a narrative summary submitted by the Veteran and copies of relevant pulmonary function and Alpha-1 testing.  Dr. R.S. noted that, as with other genetic predispositions, a significant number of individuals with AAD will never develop problems during their lifetime but, the major known risk factors for promoting the development and progression of lung disease in those with AAD include exposure to cigarette smoke, organic fumes, dusts, particulates, oxidants, irritants, and pulmonary infections/inflammation.  Specifically pertaining to the Veteran, Dr. R.S. opined that the onset and severity of his diagnosed severe, precocious pulmonary emphysema were out of proportion to his "meager" cigarette smoking history, even in someone with severe AAD.  Dr. R.S. noted that TCE is a known pulmonary irritant, causing inflammation in the lungs when inhaled.  Acknowledging the Veteran's prior smoking history and post-service occupational exposure to irritants as a roofing supervisor, Dr. R.S. opined that the Veteran's in-service TCE exposure more likely than not contributed significantly to the decline in the Veteran's pulmonary function and eventual disability.

In a second opinion dated May 2012, Dr. R.S. noted he reviewed medical literature regarding the pulmonary effects of TCE, and there is "compelling medical evidence of pulmonary risk" for this compound when inhaled.  He cited a specific study regarding aircraft maintenance workers who were exposed to TCE, which pointed out a significant risk for pulmonary emphysema in such workers.  Again, Dr. R.S. opined that the Veteran's in-service exposure to TCE contributed significantly to the Veteran's eventual development of emphysema.  

Finally, in a February 2013 statement, Dr. R.S. noted that he had reviewed the Veteran's entire claims file, including service treatment records and the negative VA opinions of record.  Dr. R.S. noted that the VA examiner determined that the Veteran's tobacco use and post-service roofing occupation were the definite risk factors that hastened the Veteran's development of lung disease.  In response, Dr. R.S. stated that "[i]t is medically impossible to pick one or two of [the Veteran's] development of lung disease," and ultimately opined that it is at likely as not that the Veteran's in-service TCE exposure, versus any other risk factor(s), caused him to develop lung disease.

The Board is cognizant of the multiple negative VA opinions of record, which directly contradict those rendered by Dr. R.S., and relate the Veteran's development of emphysema primarily to his history of smoking and post-service occupational exposures as a roofer.  Further, the Board acknowledges that service connection for disabilities attributable to the Veteran's use of tobacco products is barred by law.  See 38 C.F.R. § 3.300 (2015).  

However, as a physician, Professor of Medicine, and Director of the AAD Program at National Jewish Health, Dr. R.S. is competent to render the etiological opinions discussed above, and there is no basis on which to doubt his credibility.  Furthermore, an appellant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, resolving all doubt in the appellant's favor, the Board finds that the Veteran's development of emphysema was, at least in part, attributable to in-service TCE exposure.  As such, service connection for emphysema for accrued benefits purposes is warranted.


ORDER

Service connection for emphysema for accrued benefits purposes is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


